Exhibit 10.4

April 9, 2009

Kevin G. Wills

1310 Legacy Drive

Birmingham, AL 35242

 

Re: Employment Agreement between Saks Incorporated and Kevin G. Wills, dated as
of April 17, 2007, as amended on December 18, 2008 (“Employment Agreement”)

Dear Kevin:

This letter agreement serves to amend the Employment Agreement in accordance
with Section 13(c) thereof. All capitalized terms in this letter agreement shall
have the same meaning as in the Employment Agreement, except as provided herein.

Effective June 1, 2009, solely for purposes of Sections 3(a) and 3(b),
Executive’s Base Salary shall be reduced 5% from $615,000.00 to $584,250.00.
Notwithstanding the preceding sentence, for all other purposes of the Agreement,
the term Base Salary shall be $615,000.00 (or any higher rate from time to time
in effect).



--------------------------------------------------------------------------------

The changes to the Employment Agreement described above are subject to the
approval of the Human Resources and Compensation Committee of the Company’s
Board of Directors and shall only become effective upon such approval.

 

Sincerely, SAKS INCORPORATED /s/ Christine A. Morena Christine A. Morena
Executive Vice President, Human Resources

 

By signing on the line below, Executive

expressly agrees to the change in Base Salary

and waives Executive’s right to claim “Good

Reason” under the Employment Agreement

By:   /s/ Kevin G. Wills   Kevin G. Wills Title:   EVP and CFO

Date: 4/17/09

 

Page 2